On Rehearing.
PER CURIAM.
It is argued on rehearing -that the court should have considered appellants’ petition for alternative writ of mandamus prayed, for on submission of the cause which sought to review the decree of the lower court, which held the appellants’ so-called plea in abatement to the bill as'last amended insufficient. The court entertained the -view- and still does that the status disclosed by the instant record is not controlled by that considered in Ex parte Morton, 261 Ala. 581, 75 So.2d 500, but that the matters pleaded, should properly be considered on appeal, from a final decree.
Rehearing denied.
LIVINGSTON, C. J., and SIMPSON,. GOODWYN and MAYFIELD, JJ., concur,.